Citation Nr: 1608972	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as secondary to residuals of a service-connected hysterectomy.   

2.  Entitlement to service connection for a left foot disorder, characterized by heel spurs, residuals of an osteotomy, tarsal tunnel syndrome and plantar fasciitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970.

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal was most recently remanded by the Board in August 2015.  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic left foot disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's left foot disability (diagnosed as arthritis of the left toe, heel spurs, hammer toes to the left foot, plantar fasciitis, and tarsal tunnel syndrome) is related to such service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left foot disorder, characterized by heel spurs, residuals of an osteotomy, tarsal tunnel syndrome and plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  They also provided her with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The Veteran submitted treatment records from a private facility as well as her own statements in support of her claim.  

A VA examination with respect to the issue on appeal was obtained in September 2015.  38 C.F.R. § 3.159(c)(4).  The VA examination is more than adequate.  It is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded on a number of occasions, most recently in August 2018, in order to (as is relevant here) acquire the Veteran's SSA records and obtain a VA examiner's opinion.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the SSA records have been acquired, and the Veteran underwent a VA examination in September 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in October 2015. Accordingly, the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for a left foot disorder, which she asserts resulted from a fall during her active duty service.  She has been diagnosed with a number of left foot disorders, including tarsal tunnel syndrome, residuals of an osteotomy to the first metatarso-phalangeal joint (consistent with prior hallux valgus), residuals of heel spur surgery, and plantar fasciitis.  All of these disorders are considered collectively.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).  While she has also experienced neuropathy in the left lower extremity, including the foot, resulting from her service-connected back disability, she is already in receipt of a disability rating for these symptoms, and these symptoms are not considered in this appeal.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

The Board determines that service connection is not warranted.  

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a left foot disorder while in service.  Moreover, an Army Reserve physical examination in December 1973 fails to document any complaints of, or observed symptoms related to, a left foot disorder.  In fact, the evidence is relatively consistent that the Veteran did not seek treatment for left foot symptomatology until approximately 1985, although there are no actual records from that time.  For example, a treatment note from September 1992 stated that she began treating her only seven years before.  Another treatment note from October 1995 indicates that she began treatment in 1985.  This first indication of treatment in 1985 is approximately 15 years after she left active duty.  These two records are also quite probative.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As such, a continuity of symptoms is not shown based on the clinical evidence.  

The Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding her assertions of left foot symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite her status as a lay person, she is not competent diagnose any musculoskeletal disorder to the foot, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature." Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, while she asserts that her symptoms are related to a fall during active duty, the physical examination performed in 1973 did not reflect any foot pathology.  Moreover, in an October 1997 treatment note, she stated that her left foot pain began "10 years ago," which directly contradicts her assertions of continuous symptoms since she left service in 1970.   Such contradicting statements, in conjunction with the absence of any left foot treatment prior to 1985, significantly diminish the reliability of her stated history.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

The Board also finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite her contentions to the contrary.  Service treatment records do not reflect an in-service injury to the Veteran's left foot.  There are also no post-service treatment records indicating that such a relationship exists.  Moreover, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in September 2015.  On that occasion, the Veteran stated that she injured her foot in 1970 after falling down some steps, although she denied any treatment to her foot at that time.  She also acknowledged that she had a post-service injury to her left foot in 1977.  

After a thorough examination, the examiner diagnosed arthritis of the left toe, heel spurs, hammer toes to the left foot, plantar fasciitis and tarsal tunnel syndrome.  The examiner opined that it these disorders were likely a result of overuse rather than injury, which was exacerbated by her excessive weight.  In turn, he stated it was less likely than not that the left foot disorder were related to her active duty service.  The examiner noted that the service treatment records do not mention any treatment to the left foot, and also pointed out that the Army Reserve physical in December 1973 also failed to indicate left foot pathology.  Moreover there was no evidence of a left foot disorder for decades after she left active duty.    

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  There is also no competent medical opinion to refute the examiner's findings.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her left foot disorder to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders to the foot.  See Jandreau, 492 F.3d at 1377, n.4.  Because disorders such as tarsal tunnel syndrome, arthritis or heel spurs are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left foot disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.





ORDER

Service connection for a left foot disorder, characterized by heel spurs, residuals of an osteotomy, tarsal tunnel syndrome and plantar fasciitis, is denied.    


REMAND

In its August 2014 Remand, the Board pointed out that the Veteran has not only asserted that her acquired psychiatric disorder was due to her in-service fall and miscarriage, but is also due to her subsequent post-service hysterectomy, which occurred in March 1974.  Since she was eventually service-connected for this disorder in a September 2014 rating decision, a new VA opinion was required on order to determine whether service-connection for an acquired psychiatric disorder was warranted on a secondary basis.  38 C.F.R. § 3.310 (2015).  

In accordance with the Board's Remand, the Veteran underwent a VA examination in September 2015.  On that occasion, the examiner stated that the Veteran's psychiatric disorder was "less likely than not due to events incurred or as a result of events in service."  In providing this opinion, the examiner explained that the Veteran was "not under treatment in the military," and she has "had a number of losses and stressors since she left the active duty service in 1970."  The examiner concluded that it was therefore "clinically reasonable to conclude" that the psychiatric disorder was not related to her active duty service.  This opinion does not answer the Board's question, as the Veteran's service connected hysterectomy (performed post-service) was never discussed by the examiner.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed above, the examiner's opinion is inadequate for adjudication purposes.  Therefore, as there has not been substantial compliance with the Board's August 2015 Remand, clarification is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Martinsburg, West Virginia, since January 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them. 

2. Return the claims file to the VA psychiatric examiner who examined the Veteran in September 2015.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to her previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that

a) any diagnosed psychiatric disorder was caused by her service-connected hysterectomy or related symptoms/residuals. 
b) any diagnosed psychiatric disorder was aggravated (made permanently worsened) by her service-connected hysterectomy or related symptoms/residuals.  

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  The examiner should specifically address the Veteran's October 2014 statement wherein she attributed her depression to her service connected hysterectomy.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the September 2015 opinion is no longer available.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


